Applicant argues

    PNG
    media_image1.png
    202
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    106
    595
    media_image2.png
    Greyscale

Examiner’s Response
Ahn, paragraph 30-31 discloses 

    PNG
    media_image3.png
    55
    167
    media_image3.png
    Greyscale

With multiple different possible penalty functions, including the penalty function in paragraph 34

    PNG
    media_image4.png
    60
    222
    media_image4.png
    Greyscale

This is only a single equation, not two equations (embodiments) as Applicant is arguing.

Applicant argues

    PNG
    media_image5.png
    82
    596
    media_image5.png
    Greyscale

Examiner’s Response
For the initial iteration, it is not clear which is set first Beta or Gamma. These parameters are selected to optimize display for visual image quality (such as noise) using a lookup table.  No details of the look-up table are disclosed.  Since they appear to be independent variables, it doesn’t really matter which is set first.  
Paragraph 25 indicates the algorithm is an OSEM process, which is iterative where the user or algorithm designer can change parameters each iteration (See Final Rejection, pg. 4 or Ahn paragraph 25).  Therefore the user changes parameters based on the resultant image from the previous iterations.
For example  
image0 is generated using Beta0 and Gamma0
image 1 is generated based on modifiedBeta0 and modifiedGamma0, where the modification is based upon image0 .
Thus modifiedgamma0 is based at least in part on Beta0.

Applicant argues

    PNG
    media_image6.png
    110
    656
    media_image6.png
    Greyscale

Examiner’s Response
See Response above.

/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662